DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-13 are currently pending.
Claims 6-13 are withdrawn from consideration.

Response to Amendments
Applicant’s amendments filed 01/26/2021 have been entered.
Claim 1 has been amended.
The Section 112(b) rejections have been withdrawn in view of Applicant’s amendments.
The Section 103 rejections have been updated to reflect Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2013/091180 A; machine translation).
Regarding claims 1 and 5,
Nakamura teaches a gas barrier film comprising two or more pairs of inorganic and organic layers wherein an organic layer (6) may be considered to become an underlying base of 1) on one surface of a support (5) (Nakamura: abstract: Fig. 1; par. 0007-0012 and 0047). The gas barrier laminate may comprise an underlying organic layer (6) on the surface of the support (5), an intermediate organic layer (2) placed between inorganic layer (1) and inorganic layer (3) (Nakamura: Fig. 1; par. 0007-0012 and 0047).
The intermediate organic layers may each have a thickness in the range of from 50 nm to 2000 nm (0.05 µm to 2 µm) which overlaps with the claimed 0.05 µm to 0.5 µm for the intermediate organic layer (Nakamura: par. 0044) and would be substantially close and approaching an endpoint for the underlying organic layer having a claimed thickness of more than 2 µm to 10 µm. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. That is, 2 µm is substantially close to that of the instant claims (i.e. more than 2 µm) one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious, and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CA FC 1985). For example, one would expect 2 µm and 2.000000000001 µm to yield substantially similar properties.
As the organic layers may each have a thickness in the disclosed range, one of ordinary skill in the art would find it obvious to select a thickness of each organic layer, independently, to achieve the desired physical and barrier properties (Nakamura: par. 0044
The intermediate organic layer comprises a polymer of tetrafunctional (meth)acrylate, general formula (3) - Chemical formula 7 shown below, which matches the claimed Formula (1) in which at least one R1 can be a (meth)acryloyl group and n may be an integer of from 0 to 5 (Nakamura: par. 0020-0024).

    PNG
    media_image1.png
    263
    357
    media_image1.png
    Greyscale

Regarding claim 4,
Nakamura teaches the gas barrier film required by claim 1. Nakamura is silent towards the polymer having a double bond equivalent of 200 or less. However, Applicant describes Formula (1) in the specification as having a double bond equivalent of 200 or less in which said Formula (1) has the same composition, and R groups as general formula 3 and some of the specific examples of general formula 3 in Nakamura in addition to teaching the same molecular weight of from 600 to 1400 (Nakamura: par. 0025; Applicant’s PGpub: par. 0133-0147). Thus, it would naturally follow that the double bond equivalent the overlapping compositions within Nakamura would have the same double bond equivalent as the polymer within Applicant’s disclosure. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Iwanaga (US 2007/0224430 A1).
Regarding claims 2 and 3,
Nakamura teaches the gas barrier film required by claim 1. Nakamura is silent towards the intermediate organic layer further contains a polymer of urethane (meth)acrylate having hexafunctional or higher functionality.
Iwanaga teaches a gas barrier film comprising organic and inorganic layers laminated together in which an intermediate organic layer comprises a polymer preferably comprising acrylate monomers which may be added in addition to urethane acrylates to provide for improved heat and solvent resistance wherein the intermediate organic layer may be composed of two or more different types of bi-functional or more poly-functional monomers, which overlaps with hexa-functionality, of the previously mentioned monomer types (Iwanaga: abstract; par. 0046-0048). The additional functional groups provide for improved crosslinking affinity which improves curing speed and which provides the desired high crosslinking degree resulting in improved heat and solvent resistance to the organic intermediate layer (Iwanaga: par. 0046-0048).
Nakamura and Iwanaga are in the corresponding field of gas barrier films. Therefore, it would have been obvious to one of ordinary skill in the art to add a urethane (meth)acrylate polymer to the organic layer of Nakamura in addition to utilizing increased crosslinking degree by increasing the functionality, such as a hexafunctional urethane (meth)acrylate, to provide improved curing speed, heat, and solvent resistance as taught by Iwanaga.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Oouchi et al. (US 2010/0227178 A1).
Regarding claims 1 and 5,
Oouchi teaches a gas barrier film comprising a laminate comprising at least two organic layers and at least two inorganic layers alternatively laminated and thus the laminate may be considered to comprise “two or more pairs of an inorganic layer and an organic layer” (Oouchi: abstract: par. 0034). The gas barrier laminate may comprise at least two organic layers and at least two inorganic layers in an alternating manner which may be placed on a support (Oouchi: par. 0034, 0077, 0079, 0084, and 0093). Thus, there may be an underlying organic layer on the surface of a support, an intermediate organic layer placed between two inorganic layers (Oouchi: par. 0034, 0074-0075, 0077, 0079-0080, 0084, and 0093).
The intermediate organic layers may each have a thickness in the range of from 50 nm to 2000 nm (0.05 µm to 2 µm) which overlaps with the claimed 0.05 µm to 0.5 µm for the intermediate organic layer (Oouchi: par. 0068) and would be substantially close and approaching an endpoint for the underlying organic layer having a claimed thickness of more than 2 µm to 10 µm. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. That is, 2 µm is substantially close to that of the instant claims (i.e. more than 2 µm) one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious, and to have same properties.  Titanium Metals Corp
As the organic layers may each have a thickness in the disclosed range, one of ordinary skill in the art would find it obvious to select a thickness of each organic layer, independently, to achieve the desired physical and barrier properties (Oouchi: par. 0068). As such, lacking criticality, an embodiment exist in which the thickness ratio of the intermediate organic layer and the underlying organic layer is 0.1 or less. For example, the intermediate organic layer could have a thickness of 0.05 µm and the underlying organic layer may have a thickness of 2 µm (substantially close to more than 2 µm) resulting in a ratio of approximately 0.025.
The intermediate organic layer comprises a polymer of tetrafunctional (meth)acrylate, formula (1) shown below, which matches the claimed Formula (1) in which at least one R1 can be a (meth)acryloyl group and n may be an integer of from 0 to 5 (Oouchi: par. 0007-0008, 0036-0043, and 0046-0047).

    PNG
    media_image1.png
    263
    357
    media_image1.png
    Greyscale

Regarding claim 2,
Oouchi teaches the gas barrier film required by claim 1. Oouchi further teaches other polymerizable compounds such as urethane (meth)acrylates may be added to the organic layer (Oouchi: par. 0048).
Regarding claim 4,
Oouchi teaches the gas barrier film required by claim 1. Oouchi is silent towards the polymer having a double bond equivalent of 200 or less. However, Applicant describes Formula (1) in the specification as having a double bond equivalent of 200 or less in which said Formula (1) has the same composition, and R groups as general formula 3 and some of the specific examples of formula (1) in Oouchi in addition to teaching the same molecular weight of from 600 to 1400 (Oouchi: par. 0044; Applicant’s PGpub: par. 0133-0147). Thus, it would naturally follow that the double bond equivalent the overlapping compositions within Oouchi would have the same double bond equivalent as the polymer within Applicant’s disclosure. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oouchi in view of Iwanaga.
Regarding claim 3,
Oouchi teaches the gas barrier film required by claim 2. Oouchi is silent towards the urethane (meth)acrylate having hexafunctional or higher functionality.
Iwanaga teaches a gas barrier film comprising organic and inorganic layers laminated together in which an intermediate organic layer comprises a polymer preferably comprising acrylate monomers which may be added in addition to urethane acrylates to provide for improved heat and solvent resistance wherein the intermediate organic layer may be composed of two or more different types of bi-functional or more poly-functional monomers, which overlaps with hexa-functionality, of the previously mentioned monomer types (Iwanaga: abstract; par. 0046-0048). The additional functional groups provide for improved crosslinking affinity which improves curing speed and which provides the desired high crosslinking degree Iwanaga: par. 0046-0048).
Oouchi and Iwanaga are in the corresponding field of gas barrier films. Therefore, it would have been obvious to one of ordinary skill in the art to utilize an increased functionality, such as hexa-functionality, to the urethane (meth)acrylate polymer in the organic layer of Oouchi to provide improved curing speed, heat, and solvent resistance as taught by Iwanaga.

Response to Arguments
Applicant’s arguments filed 01/26/2021 have been fully considered but they are not found persuasive.
Applicant argues that both Nakamura and Oouchi both describe the organic layer to have a thickness of preferably 50 nm to 2000 nm which is completely outside the claimed range of more than 2 µm to 10 µm.
The argument is not found persuasive as The intermediate organic layers may each have a thickness in the range of from 50 nm to 2000 nm (Oouchi: par. 0068) and would be substantially close and approaching an endpoint for the underlying organic layer having a claimed thickness of more than 2 µm to 10 µm. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I. That is, 2 µm is substantially close to that of the instant claims (i.e. more than 2 µm) one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious, and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CA FC 1985). For example, one would expect 2 µm and 2.000000000001 µm to yield substantially similar 
Applicant argues that the presently claimed thickness range of more than 2 µm to 10 µm achieves superior results over the prior art. Applicant points to paragraph [0033] in the specification that notes the range suitably suppresses the occurrence of problems such as cracks in the underlying organic layer and curling of the barrier film due to the excessive thickness of the underlying organic layer.
The argument is not found persuasive as the cited section in the specification refers to the range of 10 µm or less for the underlying organic layer, but does not refer to the bottom end of more than 2 µm. Additionally, it is noted that the burden of Applicant to provide data displaying comparative data displaying the alleged unexpected result is unobvious and of both statistical and practical significance. See MPEP 716.02(b). It is further noted that in order to establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d) II. In this case, there appears to be no comparative data showing a thickness of 2 µm and no comparative data showing a thickness of greater than 10 µm. There also appears to be no data at the upper end of the claimed range such as a thickness of 10 µm or the bottom end of the range such as 2.1 µm. Thus, there is insufficient data to support criticality to the claimed range of more than 2 µm to 10 µm.
Applicant argues that Nakamura is silent towards the claimed ratio between the underlying organic layer and the intermediate organic layer. Applicant argues that the Examiner’s position to arrive at the resulting thickness ratio constitutes improper hind sight as 
The argument is not found persuasive as Nakamura states that there is no particular limitation on the thickness of the organic layers and that each layer may have a thickness in the disclosed ranges (Nakamura: par. 0044). Additionally, it has been held that it would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05. Thus, while it is agreed that Nakamura teaches an embodiment in which the thicknesses of the organic layers are the same, there is no established criticality to the disclosed range, selecting points within each thickness range for the organic layers would have been obvious and that there would be embodiments which satisfy the claimed thickness ratios.
Applicant argues that thickness ratio of the intermediate organic layer and the thickness of the underlying organic layer being 0.1 or less is critical and exhibits superior effects. Applicant points to paragraphs [0031] and [0032] of the specification that describes when the ratio is larger than 0.1 it would not function in the desired manner.
The argument is not found persuasive as there appears to be insufficient data to support the claim to criticality to the thickness ratio of 0.1 or less. That is only a single comparative example, Comparative Example 3, appears to be outside the claimed range with a ratio of 0.22 in which In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d) II.
Applicant clarifies a few points that were discussed in the Interview. The comments are appreciated and were taken into consideration in the above analysis for the alleged criticality to the thickness ranges and ratios.
 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.